DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 27 April 2022 has been considered and entered. Accordingly, claims 1-24 are pending in this application. Claims 21-24 are new; claims 1, 9, and 17 are currently amended; claims 2-8, 10-16, and 18-20 are original.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claims 1, 9, and 17, the claims recite “present a board within a web browser”, “presenting a board within a web browser,” and “presenting a board within a web browser” respectively. Applicant’s specification does not disclose this limitation. Applicant’s specification makes only one generic reference to a web browser in passing ([195]), but no where does the application disclose presenting a board specifically within a web browser as is now claimed. As such, the claims introduce matter and are rejected under 35 USC §112(a) accordingly.

As to claims 2-8, 10-16, and 18-24, the claims inherit the deficiencies of claims 1, 9, and 17 under 35 USC §112(a) without curing them and are thus rejected for the same reasons set forth with respect to claims 1, 9, and 17 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachura (previously presented)(US 2018/0157468 A1).

As to claim 1, Stachura discloses a system for generating a hybrid table template pre-populated with data pulled from preexisting tables ([0011]; [0012]), the system comprising:
at least one processor configured (Fig. 1; [0064]; [0068]) to:
	present an interface for defining a hybrid table-template definition, wherein the hybrid table-template definition includes a table format (Figs. 2, 3A; [0082]; [0076]; [0177]; [0179]; [0187], Template sheets are created and edited via a user interface by a designer. The template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source. The template sheet also specifying the format for the template table thus including a hybrid table-template definition and the hybrid table template as claimed.);
	receive, through the interface, a selection of at least one cell of a preexisting table populated with data (Fig. 3A, #354; [0082]; [0181]; [0182], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process.);
	generate at least one pre-population rule linking at least one cell of the hybrid table template with the at least one cell of a preexisting table populated with data ([0179]; [0182]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from. For example, the designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, also generating a pre-population rule represented by the formula in the process.);
	present a board within a web browser (Fig. 3A, #356; [0076]; [0083]; A board is presented as at least the portion displayed within the browser that includes both the displayed web page as well as the portions around it, e.g. the tabbed area including the row of navigation buttons and address bar.);
	receive, through the board, a request to generate a new table using the hybrid table template definition (Figs. 2, 3A, 20; [0076]; [0083]; [0290], Lines 22-28, Lines 1-16; The presented submits a request to provide a destination page of the I.e. a request to generate a destination page having a table based on the template definition.); and
	following receipt of the request, generate the new table (Fig. 3A; [0083]), wherein generating includes: 
	following a link associated with the at least one pre-population rule to access real-time cell data from the preexisting table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells of source tables have those references followed as links to the data in the referenced cells to obtain it. The claim does not state how the link must be ‘associated’ with the at least one pre-population rule. Thus, being associated with the formulas form a template, i.e. the pre-population rules, the link followed is associated with the at least one pre-population rule as claimed. The data in those linked cells are real-time data ([0315]; [0318]; [0349], Regarding current data that can be updated concurrently, and updating a web page to view real-time data such as new messages. I.e. The data referenced can be updated in real-time and thus reflects real-time data.), 
	migrating the real-time cell data to the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; The retrieved referenced data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser (e.g. [0266]; [0269], note items like columns specified and <td> tags for HTML tables.), which is generated prior to sending to the visitor’s web browser for display.); and 
	updating the board to present the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290], The generated new table comprised in the web page is transmitted to the web browser (board), and then displayed in the client’s browser (board) reflecting the real-time data migrated from the preexisting table as referenced in the template. Thus by displaying the requested page in the web browser (board), the board is updated to present the new table as claimed.).

As to claim 9, Stachura discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to ([0070]) perform operations for generating a hybrid table template pre-populated with data pulled from preexisting tables ([0011]; [0012]), the operations comprising:
presenting an interface for defining a hybrid table-template definition, wherein the hybrid table-template definition includes a table format (Figs. 2, 3A; [0082]; [0076]; [0177]; [0179]; [0187], Template sheets are created and edited via a user interface by a designer. The template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source. The template sheet also specifying the format for the template table thus including a hybrid table-template definition and the hybrid table template as claimed.);
receiving, through the interface, a selection of at least one cell of a preexisting table populated with data (Fig. 3A, #354; [0082]; [0181]; [0182], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process.);	
generating at least one pre-population rule linking at least one cell of the hybrid table template with at least one cell of a preexisting table populated with data ([0179]; [0182]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from. For example, the designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, also generating a pre-population rule represented by the formula in the process.);
presenting a board within a web browser (Fig. 3A, #356; [0076]; [0083]; A board is presented as at least the portion displayed within the browser that includes both the displayed web page as well as the portions around it, e.g. the tabbed area including the row of navigation buttons and address bar.);
receiving, through the board, a request to generate a new table using the hybrid table template definition (Figs. 2, 3A, 20; [0076]; [0083]; [0290], Lines 22-28, Lines 1-16; The presented submits a request to provide a destination page of the I.e. a request to generate a destination page having a table based on the template definition.); and
following receipt of the request, generate the new table (Fig. 3A; [0083]), wherein generating includes:
	following a link associated with the at least one pre-population rule to access real-time cell data from the preexisting table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells of source tables have those references followed as links to the data in the referenced cells to obtain it. The claim does not state how the link must be ‘associated’ with the at least one pre-population rule. Thus, being associated with the formulas form a template, i.e. the pre-population rules, the link followed is associated with the at least one pre-population rule as claimed. The data in those linked cells are real-time data ([0315]; [0318]; [0349], Regarding current data that can be updated concurrently, and updating a web page to view real-time data such as new messages. I.e. The data referenced can be updated in real-time and thus reflects real-time data.); 
	migrating the real-time cell data to the new table Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; The retrieved referenced data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser (e.g. [0266]; [0269], note items like columns specified and <td> tags for HTML tables.), which is generated prior to sending to the visitor’s web browser for display.); and 
	updating the board to present the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290], The generated new table comprised in the web page is transmitted to the web browser (board), and then displayed in the client’s browser (board) reflecting the real-time data migrated from the preexisting table as referenced in the template. Thus by displaying the requested page in the web browser (board), the board is updated to present the new table as claimed.).
 
As to claim 17, Stachura discloses a method for generating a hybrid table template pre-populated with data pulled from preexisting tables ([0011]; [0012]), the method comprising:
presenting an interface for defining a hybrid table-template definition, wherein the hybrid table-template definition includes a table format (Figs. 2, 3A; [0082]; [0076]; [0177]; [0179]; [0187], Template sheets are created and edited via a user interface by a designer. The template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source. The template sheet also specifying the format for the template table thus including a hybrid table-template definition and the hybrid table template as claimed.);
receiving, through the interface, a selection of at least one cell of a preexisting table populated with data (Fig. 3A, #354; [0082]; [0181]; [0182], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process.);	
generating at least one pre-population rule linking at least one cell of the hybrid table template with at least one cell of a preexisting table populated with data ([0179]; [0182]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from. For example, the designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, also generating a pre-population rule represented by the formula in the process.);
presenting a board within a web browser (Fig. 3A, #356; [0076]; [0083]; A board is presented as at least the portion displayed within the browser that includes both the displayed web page as well as the portions around it, e.g. the tabbed area including the row of navigation buttons and address bar.);
receiving, through the board, a request to generate a new table using the hybrid table template definition (Figs. 2, 3A, 20; [0076]; [0083]; [0290], Lines 22-28, Lines 1-16; The presented submits a request to provide a destination page of the I.e. a request to generate a destination page having a table based on the template definition.); and
following receipt of the request, generate the new table (Fig. 3A; [0083]), wherein generating includes:
	 following a link associated with the at least one pre-population rule to access real-time cell data from the preexisting table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells of source tables have those references followed as links to the data in the referenced cells to obtain it. The claim does not state how the link must be ‘associated’ with the at least one pre-population rule. Thus, being associated with the formulas form a template, i.e. the pre-population rules, the link followed is associated with the at least one pre-population rule as claimed. The data in those linked cells are real-time data ([0315]; [0318]; [0349], Regarding current data that can be updated concurrently, and updating a web page to view real-time data such as new messages. I.e. The data referenced can be updated in real-time and thus reflects real-time data.); 
	migrating the real-time cell data to the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; The retrieved referenced data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser (e.g. [0266]; [0269], note items like columns specified and <td> tags for HTML tables.), which is generated prior to sending to the visitor’s web browser for display.); and 
	updating the board to present the new table (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290], The generated new table comprised in the web page is transmitted to the web browser (board), and then displayed in the client’s browser (board) reflecting the real-time data migrated from the preexisting table as referenced in the template. Thus by displaying the requested page in the web browser (board), the board is updated to present the new table as claimed.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Stachura discloses wherein the real-time cell data is variable and wherein the at least one processor is configured such that when the real-time data is updated in the preexisting table, an update automatically occurs via the link to the new table ([0013]; [0078]; The source data can change and “Changes to content of data records may automatically be reflected in pages of the interactive web application.”).

As to claims 3, 11, and 19, the claims are rejected for the same reasons as claims 1, 9, and 17 above. In addition, Stachura discloses wherein the at least one pre-population rule linking at least one cell of the hybrid table template with at least one cell of a preexisting table includes a plurality of pre-population rules linking a plurality of cells from a plurality of preexisting tables with the hybrid table template ([0179]; [0184]; [0187], Data can be linked to a plurality of template sheets, record sheets, or other secondary records in other sheets/data sources.).

As to claims 4, 12, and 20, the claims are rejected for the same reasons as claims 1, 9, and 17 above. In addition, Stachura discloses wherein the hybrid table template includes a plurality of cells, a first portion of which are linked to a preexisting table via a corresponding pre-population rule (Fig. 2; [0076]; [0177]; [0179]; [0187], Template sheets comprising a sheet with rows and columns, i.e. including a table format and thus a hybrid table template, include references to pre-populated cells from one or more source sheets to be used to obtain data from the source.) and a second portion of which are unlinked to a preexisting table ([0177], Some portions of cells in the template link to sources, e.g. with cell references like “=C15*10%”, and others are unlinked containing static data such as text like “Subtotal.”).

As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Stachura discloses wherein the pre-population rule is configured for dependency on other data in the new table, and wherein pre-population occurs after other data is entered in the new table ([0177]; [0279]; [0280]; pre-population of at least some data in the new table is performed after data is entered in the new table when the at least some data has a cell value dependency thereon, e.g. via formulas referencing the cell or other changes to cells that can be altered by users.).

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Stachura discloses wherein the at least one pre-population rule draws from at least one preexisting table a value comprising at least one of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value ([0083], [0177]; [0279], Formulas, such as subtotal reference “=C15*10%” i.e. drawing a variable numerical data from data obtained from the source table, and budget [0279]. Additionally, with respect to “variable numerical data”, ([0315]; [0318]; [0349]), Data that can be updated concurrently, and updating a web page to view real-time data such as new messages, are all variable data that changes. References to such data is also drawing “variable numerical data” when as numbers being modified.); and 
the at least one processor is configured to pre-populate the new table with the value (Figs. 2, #209, 3A and 20; [0083]; [0096]; [0290]; Any formulas from the template referencing real-time data cells are followed as links to the data to obtain it. This data is migrated to form the new table, e.g. as formatted according to the source and for display in a web browser as an html destination page. The page comprising the pre-populated table is then sent to the web browser. The claim does not specify what ‘pre-populate’ means, and is written to include no more than placing the data in the new table, analogous to Stachura.).
Additionally, while the prior art discloses “wherein the at least one pre-population rule draws from at least one preexisting table a value comprising at least one of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value” this feature is directed to non-functional descriptive material and does not carry patentable weight. The claim does not require that the pre-population rule specifically identify any of “a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value” to draw from the preexisting table. Rather the claim only describes that the data from the cell comprise “at least one of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value” and that it is somehow drawn by the pre-population rule. I.e. the data merely happens to be one of these types. Furthermore, the claim does not require specifically using any of the drawn data types to perform a function specific to that type of data. Instead, the claim merely requires reading data which happens to be of one of the claimed data types and pre-populate the new table with the value. The operations are performed the same irrespective of the type of data. The fact that the data may be any of a capacity, a count, an identity, a budget, variable numerical data, a timeline value, a status value, and a progress value does not change the steps being performed. Unless the steps perform a function specific to the type of data that otherwise would not occur, the type of data used does not affect the functionality and thus non-functional. As such, the type of data is non-functional descriptive material as no claimed step is performed any differently based on the type of data. See MPEP §2111.05.

As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Stachura discloses wherein the at least one processor is further configured to: 
store the hybrid table-template definition (Figs. 3A; [0012]; [0083],The template must be stored to be used.); and
receive a request to alter the stored hybrid table template definition based on data in the new table ([0213], Lines 34-51, A user can make changes to the template from the presented destination page by selecting and editing a desired cell, i.e. a selected sub-selection in the new table.).


As to claims 8 and 16, the claims are rejected for the same reasons as claims 7 and 15 above. In addition, Stachura discloses wherein the request to alter the stored hybrid table template definition is based on a sub-selection of data in the new table ([0213], Lines 34-51, A user can make changes to the template from the presented destination page by selecting and editing a desired cell, i.e. a selected sub-selection in the new table.).  

As to claims 10 and 18, the claims are rejected for the same reasons as claims 9 and 17 above. In addition, Stachura discloses wherein the real-time cell data is variable and wherein an update to real-time data automatically occurs via the link to the new table ([0013]; [0078]; The source data can change and the changes be automatically detected, and “Changes to content of data records may automatically be reflected in pages of the interactive web application.” Since changes to the content data are automatically detected and automatically reflected in the web application, the content data is interpreted as equivalent to “real-time data.” Neither applicant’s claim nor specification defines “real-time” data, nor requires any structural difference from the data that can be changed, automatically detected of changes, and automatically transferred like Stachura.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura.

As to claims 21 and 23, the claims are rejected for the same reasons as claims 1 and 17 above. In addition, Stachura discloses wherein the at least one processor is further configured to:
receive, through the board, a request to present the interface for defining the hybrid table-template definition (Fig. 3B; [0420]-[0421], A designer can request through the web browser, and thus through the board, to present the interface like in Fig. 3A used previously in claims 1 and 17 above to edit templates.);
receive, through the interface, a selection of at least one other cell of a preexisting table populated with data (Figs. 3A-B, #354; [0082]; [0181]; [0182]; [0420]-[0421], The designer can type, or drag and drop formulas in the sheet template which refer to selected cells of a preexisting table populated with data; thus, selecting at least one cell as claimed in the process. As noted with respect to 3B, the designer can also make the same changes via a request from the web browser, and thus through the interface. As any displayed data can be manipulated and saved by the designer, e.g. including the displayed example formula “=C1*2”, it is obvious that the designer an select any cell to be used to update a formula, and in doing so select one or more other cells to make formula changes, e.g. as in ([0062]) which is a common and well-known spreadsheet editing method in the art.); and
update the at least one pre-population rule based on the selection of the at least one other cell ([0062]; [0420]-[0421], As any displayed data can be manipulated and saved by the designer, e.g. including the displayed example formula “=C1*2”, it is obvious that the designer an select any cell to be used to update a formula, and in doing so select one or more other cells to make formula changes, e.g. as in ([0062]) which is a common and well-known spreadsheet editing method in the art.).
Stachura does not specifically disclose that the request is received through the updated board [emphasis added]. 
However, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the updated board of Stachura can be used to navigate to any desired web page and thus readily be used to navigate to the web-based version of the interface for defining the hybrid table-template definition (Fig. 3B; [0421], Lines 1-8) as desired by the user by the user simply requesting to do so via standard and well-known web navigation methods. Thus, as modified, rendering obvious “receive, through the updated board, a request to present the interface for defining the hybrid table-template definition” as claimed the motivation for doing so would have been to implement the necessary functions to enable the user to issue the http get request to navigate to the interface ([0421], Lines 1-4) at any time the designer decides to make changes ([0420]).
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 11-12, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that the claim, as currently amended, requires to “present a board within a web browser” and thus “to clarify that the claimed board is different from a web browser” so as and overcomes the interpretation set forth in the non-final rejection. 
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. As set forth in the updated rejection of claim 1 above as necessitated by Applicant’s amendment, the “board” is now merely interpreted as the portion displayed within the browser that includes both the displayed web page as well as the portions around it, e.g. the tabbed area including the row of navigation buttons and address bar. As such, the claim limitation is taught by Stachura.

(b)	At page 12, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that the claim requires to “receive, through the board, a request to generate a new table” and that because the previous office action relied on the web browser itself being interpreted as the claimed board as discussed previously, that the currently recited request is also not met by the reference.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a) above and the rationale set forth in the rejection of claim 1 corresponding to the cited limitation.

(c)	At pages 12-13, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that the claim, as currently amended, requires flowing “a link associated with the at least one pre-population rule to access real-time cell data from the preexisting table.” Applicant argues that the claim clarifys that the pre-population rule must be associated with the link that is followed. Applicant also argues that the claim requires “migrating the real-time cell data to the new table,” and “updating the board to present the new table” and that these steps “require more than merely ‘populat[ing] a table.’”
As to (c), Applicant’s arguments have been fully considered but are not persuasive. The claim places little restriction on how the link is “associated” with the at least one pre-population rule. As such, so long as there is some broad “association” between the two, the claim is met. The rejection has been updated to reflect at least a broad association being met by Stachura as claimed. Further, with respect to “migrating the real-time cell data to the new table,” and “updating the board to present the new table”, Applicant does not state how these steps require more than merely populating a table or specifically how the interpretation as set forth in the rejection is not met by the requirements of the claims. Applicant’s arguments result in a mere allegation of patentability they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

(d)	At pages 13-14, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that the claim, the claim requires the processor “migrat[e] the reaol0time cell data to the new table.” Applicant argues that the Office fails to explain how any real-time data that is accessed by following a link is migrated during the generation of Stachura’s web pages. Applicant also argues that a formula modified the underlying data and cannot be used to migrate data.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive. As indicated in the rejection of claim 1, data from a source is used to generate a table in a web page which gets presented to a user’s browser for display. The data moves from the source to the data making up the web page to be sent, i.e. as one migration operation, then the web page must also be transferred to the user’s device to generate the table as a displayable web page thereon and displayed therein, again another migration operation. Applicant’s claim does not state how the migration occurs, nor does Applicant provide any rationale as to how the interpretation of migrating in Stachura is materially different than what is claimed other than stating that generically that it is different. 
	With respect to formulas, the formulas do not necessarily modify underlying data but uses it to incorporate into a new field in accordance with the formula. E.g. Stachura describes this well-understood process in [0062] where data from a source is moved to contents of other cells. A formula can merely reference the data of another cell for display as is, and thus ‘migrate’ the data un-modified. The data can also be referred to in a cell that then manipulates it to form new data. E.g. the example of “=C1*2” in the Figures or “=C15*10%” as recited with respect to claim 4. These formulas migrate the data from the source cell and then manipulate this migrated data to form the desired data. They do not actually modify the underlying source data. 

(e)	At page 14, with respect to the rejection of independent claim 1 under 35 USC §102, Applicant argues that Stachura does not disclose “update[e] the board to present the new table.” Again, Applicant argues that for the same reasons previously argued with respect to the amendment to require the board being presented within a web browser, that the limitation is not met by Stachura.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a) above and the rationale set forth in the rejection of claim 1 corresponding to the cited limitation.

(f)	Applicant’s arguments, see page 14, with respect to new claims 21-24, have been fully considered but are not fully persuasive.
	As to (f), as set forth in the rejections of new claims 21 and 23 under 35 USC §103 above, the features of claims 21 and 23 are rendered obvious. With respect to claims 22 and 24, the claims have been indicated as containing allowable subject matter as the prior art does not disclose or render the features obvious when taken as a whole with all the other limitations of the claim and base claims.

	
Allowable Subject Matter
Claims 22 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167